FILED
                            NOT FOR PUBLICATION                            AUG 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMES EDWARD BOWELL,                             No. 13-16530

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00603-JAM-
                                                 EFB
  v.

T. SMITH,                                        MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       California state prisoner James Edward Bowell appeals pro se from the

district court’s judgment dismissing for failure to exhaust administrative remedies

his 42 U.S.C. § 1983 action alleging excessive force by a prison official. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Albino v. Baca, 747

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1162, 1171 (9th Cir. 2014) (en banc). We affirm.

      The district court properly concluded that Bowell failed to exhaust his

administrative remedies because Bowell did not exhaust his grievance to the final

level of review or demonstrate that administrative remedies were effectively

unavailable to him. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding

that “proper exhaustion” is mandatory and requires adherence to administrative

procedural rules); Sapp v. Kimbrell, 623 F.3d 813, 823-24 (9th Cir. 2010) (for

administrative remedies to be effectively unavailable, “the inmate must establish

(1) that he actually filed a grievance or grievances that, if pursued through all

levels of administrative appeals, would have sufficed to exhaust the claim that he

seeks to pursue in federal court, and (2) that prison officials screened his grievance

or grievances for reasons inconsistent with or unsupported by applicable

regulations”).

      Bowell’s request for publication, filed on January 31, 2014, is denied.

      Bowell’s request for appellate counsel, set forth in his opening brief, is

denied.

      Appellee’s motion to strike Bowell’s “Supplemental Clarification” is

granted.

      AFFIRMED.


                                           2                                        13-16530
Bowell v. Smith, No. 13-16530

THOMAS, Circuit Judge, dissenting:

     I respectfully dissent.




                                     3   13-16530